Citation Nr: 1627075	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-27 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for insomnia.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from August 1970 to April 1972, with subsequent reserve service from April 1972 to June 1972.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A September 2014 rating decision granted the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and assigned a 100 percent disability rating.  A December 2014 notification letter informed the Veteran that the decision was a complete grant of the Veteran's appeal, and that if he wished to withdraw his appeal for insomnia he could do so by returning an enclosed Appeal Satisfaction Notice.  The Veteran did not return the aforementioned form; thus, the Board presumes the Veteran wishes to continue his appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's July 2014 VA Form 9 included a travel board hearing request.  To date the Veteran has not been afforded a travel board hearing.  Thus, the AOJ should contact the Veteran to clarify whether the Veteran wishes to testify at a travel board hearing, and if so, to provide him one.


Accordingly, the case is REMANDED for the following action:

Contact the Veteran to clarify whether his request for a travel board hearing stands.  If so, take appropriate steps to schedule the Veteran for a travel board hearing with a VLJ in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




